DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 05/12/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: On p. 2 lines 1-7, Applicant amended Paragraph 20 of the specification: “each step 54 includes an outer periphery surface 72 and a and a taper surface 74 that connects the outer periphery surface 72 to consecutive steps 54. The outer periphery surface 72 of the first step 62 is approximately parallel to the axis of rotation 26 and the outer periphery surface 72 of the terminal step 66 is oriented at a relief angle relative to the axis of rotation 26. An intermediate step 54 positioned between the first step 62 and the terminal step 66, is oriented at a relief angle that is less than the relief angle of the terminal step.”
The original disclosure does not support the new features that are amended in Para. 20. Applicant states “these amended features are clearly shown in the originally-filed Fig. 3” (p. 7, second paragraph, remark, 051/12/2022). However, Fig. 3 does not clearly support these amended features. While an outline (an edge, or a line) of the outer peripheral surface 72 appears to be angled relative to the axis of rotation, it is not clear enough to conclude that “the outer periphery surface 72 of the terminal step 66 is oriented at a relief angle relative to the axis of rotation 26. An intermediate step 54 positioned between the first step 62 and the terminal step 66, is oriented at a relief angle that is less than the relief angle of the terminal step.” This is because Fig. 3 is an enlarged view of the elevation view of the drill bit of Fig. 1. It is unclear if the lines shown in Fig. 3 are on the same cross sectional plane (e.g., in a same plane including the rotational axis). Further, it is unclear if any arbitrary cross sectional plane including the rotational axis of the outer periphery surface has an angled outline as seen in Fig. 3.  In addition, there is no annotation regarding the “relieve angle” of the outer peripheral surfaces 72 that are now being amended. The original disclosure in Para. 20 only describes “an outer periphery surfaces 72 that is approximately parallel to the axis of rotation 26” (lines 1-2, original specification) and “each outer periphery surface 72 is the same”. (line 10, original specification)
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, and 26-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites “wherein each step of the plurality of steps includes an outer periphery surface, and wherein the outer periphery surface of the first step is parallel to the axis of rotation and the outer periphery surface of the terminal step is oriented at a first relief angle relative to the axis of rotation.” However, as described in the Specification Section above, none of the Figures or the specification “the axis of rotation and the outer periphery surface of the terminal step is oriented at a first relief angle relative to the axis of rotation“ originally. In addition, the original disclosure does not disclose “the outer periphery surface of the first step is parallel to the axis of rotation”. The original disclosure in Para. 20 only describes “an outer periphery surfaces 72 that is approximately parallel to the axis of rotation 26” (lines 1-2, original specification) and “each outer periphery surface 72 is the same”. (line 10, original specification)
Claim 43, now recites “the plurality of steps includes an intermediate step positioned between the first step and the terminal step, and wherein the outer periphery surface of the intermediate step is oriented at a second relief angle that is less than the first relief angle of the terminal step.” For the same reason stated above, none of the Figures or the specification disclose these features originally.
Allowable Subject Matter
While there is no prior art rejection used for rejecting the claims, the examiner cannot determine if the claims are allowable at this time. This is because the examiner does not know what the applicant will be amending the claims to overcome the new matter issue described in  the 112(a) Section and Specification above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28, and 26-43 have been considered but are moot because the new ground of rejection (112 (a)) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722